Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 5/26/2022.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claims 1, 3-11, 13-21 are subject to examination.
Allowable Subject Matter
Claims 1, 3-10, 11, 13-17, 18-20, 21 respectively are allowed and renumbered as claims 1, 2-9, 10, 11-15, 17-19, 16 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “receiving, by a provisioning manager (PM) module of a network device, a bootstrap response message that includes primary information, wherein the primary information includes information identifying a virtual chassis and information indicating an additional network device to be included in the virtual chassis; causing, by the PM module of the network device to send the primary information concerning the virtual chassis to a virtual chassis manager (VCM) module of the network device; obtaining, by the VCM module of the network device, the primary information concerning the virtual chassis from the PM module of the network device; determining, by the VCM module of the network device and based on the information concerning the virtual chassis, that the network device is connected to the additional network device, wherein the network device is connected to the additional network device via a link between a network interface of the network device and a network interface of the additional network device; and -2-PATENT U.S. Patent Application No. 16/793,905Attorney Docket No. 0023-1030 causing the network interface of the network device to be converted to a virtual chassis interface and the network interface of the additional network device to be converted to a virtual chassis interface to enable the network device and the additional network device to be included in the virtual chassis.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453